         Case 1:19-cv-01974-TNM Document 97 Filed 09/11/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                            )
 COMMITTEE ON WAYS AND MEANS,               )
  UNITED STATES HOUSE OF                    )
  REPRESENTATIVES,                          )
                                            )
                     Plaintiff,             )
                                            )
                 v.                         )
                                            ) No. 1:19-cv-1974-TNM
 UNITED STATES DEPARTMENT OF THE )
  TREASURY, et al.,                         )
                                            )
                     Defendants,            )
                                            )
 DONALD J. TRUMP, et al.,                   )
                                            )
                     Defendant-Intervenors. )
_______________________________________)

                       NOTICE OF WITHDRAWAL OF COUNSEL

       Please take notice that David M. Morrell hereby withdraws his appearance as counsel of

record in this case. Mr. Morrell is leaving the Department of Justice on September 11, 2020, and

will no longer have responsibility for this case. The agency Defendants will continue to be

represented by other counsel of record from the Department of Justice.



Dated: September 11, 2020                   Respectfully submitted,

                                            JEFFREY BOSSERT CLARK
                                            Acting Assistant Attorney General


                                            /s/ David M. Morrell
                                            David M. Morrell (DC Bar 1013411)
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            P.O. Box 883
                                            Washington, D.C. 20044
                                            Tel: (202) 353-2793
Case 1:19-cv-01974-TNM Document 97 Filed 09/11/20 Page 2 of 2




                           Fax: (202) 305-8470
                           Email: David.M.Morrell@usdoj.gov

                           Attorneys for Defendants




                              2
